DETAILED ACTION
Double Patenting
Claim 1-3, 6, 8-9 directed to the same invention as that of claim 1-3, 6, 8-9 of commonly assigned U.S. patent 10,438,827. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.


10438827
16/716423
1. A device comprising: a near field transducer (NFT) comprising a crystalline plasmonic material having crystal grains and grain boundaries; 
and nanoparticles disposed in the crystal grains, in the grain boundaries, on the grain boundaries, or some combination thereof, 
wherein the nanoparticles comprise: oxides of, lanthanum (La), barium (Ba), strontium (Sr), erbium (Er), hafnium (Hf), germanium (Ge), or combinations thereof; nitrides of zirconium (Zr), niobium (Nb), or combinations thereof; or carbides of silicon (Si), aluminum (Al), boron (B), zirconium (Zr), tungsten (W), titanium (Ti), niobium (Nb), or combinations thereof.
2. The device according to claim 1, wherein the plasmonic material comprises: gold (Au), silver (Ag), ruthenium (Ru), rhodium (Rh), aluminum (Al), copper (Cu), or combinations thereof.
3. The device according to claim 1, wherein the plasmonic material comprises: gold (Au), silver (Ag), aluminum (Al), copper (Cu), or combinations thereof.
6. The device according to claim 1, wherein the nanoparticles are located in both the crystalline grains and the grain boundaries of the plasmonic material.
8. The device according to claim 1, wherein the nanoparticles comprise: oxides of hafnium (Hf), aluminum (Al); nitrides of zirconium (Zr); or carbides of silicon (Si).
9. The device according to claim 1, wherein the nanoparticles comprise hafnium (Hf).
1. A device comprising: a near field transducer (NFT) comprising a crystalline plasmonic material having crystal grains and grain boundaries; 
and nanoparticles disposed in the crystal grains, in the grain boundaries, on the grain boundaries, or some combination thereof, 
wherein the nanoparticles comprise: oxides of, lanthanum (La), barium (Ba), strontium (Sr), erbium (Er), hafnium (Hf), germanium (Ge), or combinations thereof; nitrides of zirconium (Zr), niobium (Nb), or combinations thereof; or carbides of silicon (Si), aluminum (Al), boron (B), zirconium (Zr), tungsten (W), titanium (Ti), niobium (Nb), or combinations thereof.
2. The device according to claim 1, wherein the plasmonic material comprises: gold (Au), silver (Ag), ruthenium (Ru), rhodium (Rh), aluminum (Al), copper (Cu), or combinations thereof.
3. The device according to claim 1, wherein the plasmonic material comprises: gold (Au), silver (Ag), aluminum (Al), copper (Cu), or combinations thereof.
6. The device according to claim 1, wherein the nanoparticles are located in both the crystalline grains and the grain boundaries of the plasmonic material.
8. The device according to claim 1, wherein the nanoparticles comprise: oxides of hafnium (Hf), aluminum (Al); nitrides of zirconium (Zr); or carbides of silicon (Si).
9. The device according to claim 1, wherein the nanoparticles comprise hafnium (Hf).




2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claim 4-5, 7, 10-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-5, 7, 10-15 of U.S. patent 10,438,827. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 4-5, 7, 10-15, all the claimed limitations from the instant application are present in the U.S. patent 10,438,827. Claim limitations that are not recited in the U.S. patent 10,438,827 are obvious variants to the one with ordinary skills in the art.

10438827
16/716423
4. The device according to claim 1, wherein the nanoparticles are located only within the crystalline grains of the plasmonic material.

5. The device according to claim 1, wherein at least 50% of the nanoparticles are located at the grain boundaries of the plasmonic material.

7. The device according to claim 1, wherein there is not greater than about 30% metal in the nanoparticles based on the amount of the metal in the bulk of the NFT.


10. A device comprising: a near field transducer (NFT) comprising a crystalline plasmonic material having crystal grains and grain boundaries; and nanoparticles disposed on the grain boundaries, wherein the nanoparticles comprise: 
oxides of yttrium (Y), lanthanum (La), barium (Ba), strontium (Sr), erbium (Er), zirconium (Zr), hafnium (Hf), germanium (Ge), silicon (Si), or combinations thereof; nitrides of zirconium (Zr), titanium (Ti), tantalum (Ta), aluminum (Al), boron (B), niobium (Nb), or combinations thereof; or carbides of silicon (Si), aluminum (Al), boron (B), zirconium (Zr), tungsten (W), titanium (Ti), niobium (Nb), or combinations thereof.
11. The device according to claim 10, wherein the plasmonic material comprises: gold (Au), silver (Ag), ruthenium (Ru), rhodium (Rh), aluminum (Al), copper (Cu), or combinations thereof.
12. The device according to claim 10, wherein the plasmonic material comprises: gold (Au), silver (Ag), aluminum (Al), copper (Cu), or combinations thereof.
13. The device according to claim 10, wherein there is not greater than about 30% metal in the nanoparticles based on the amount of the metal in the bulk of the NFT.

14. The device according to claim 10, wherein the nanoparticles comprise: oxides of yttrium (Y), zirconium (Zr), hafnium (Hf), aluminum (Al); nitrides of zirconium (Zr), tantalum (Ta); or carbides of silicon (Si).
15. The device according to claim 10, wherein the nanoparticles comprise yttrium (Y) or hafnium (Hf).
4. The device according to claim 1, wherein the nanoparticles are located only substantially within the crystalline grains of the plasmonic material.

5. The device according to claim 1, wherein the nanoparticles are located preferentially in the grain boundaries of the plasmonic material.

7. The device according to claim 1, wherein there is not greater than about 30% based on quantification by determining the amount of the metal element in a metal based nanoparticle and comparing that to the bulk of the NFT to obtain a percent.

10. A device comprising: a near field transducer (NFT) comprising a crystalline plasmonic material having crystal grains and grain boundaries; and nanoparticles disposed preferentially on the grain boundaries, wherein the nanoparticles comprise: 
oxides of yttrium (Y), lanthanum (La), barium (Ba), strontium (Sr), erbium (Er), zirconium (Zr), hafnium (Hf), germanium (Ge), silicon (Si), or combinations thereof; nitrides of zirconium (Zr), titanium (Ti), tantalum (Ta), aluminum (Al), boron (B), niobium (Nb), or combinations thereof; or carbides of silicon (Si), aluminum (Al), boron (B), zirconium (Zr), tungsten (W), titanium (Ti), niobium (Nb), or combinations thereof.
11. The device according to claim 10, wherein the plasmonic material comprises: gold (Au), silver (Ag), ruthenium (Ru), rhodium (Rh), aluminum (Al), copper (Cu), or combinations thereof.
12. The device according to claim 10, wherein the plasmonic material comprises: gold (Au), silver (Ag), aluminum (Al), copper (Cu), or combinations thereof.
13. The device according to claim 10, wherein there is not greater than about 30% based on quantification by determining the amount of the metal element in a metal based nanoparticle and comparing that to the bulk of the NFT to obtain a percent.
14. The device according to claim 10, wherein the nanoparticles comprise: oxides of yttrium (Y), zirconium (Zr), hafnium (Hf), aluminum (Al); nitrides of zirconium (Zr), tantalum (Ta); or carbides of silicon (Si).
15. The device according to claim 10, wherein the nanoparticles comprise yttrium (Y) or hafnium (Hf).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571)270-5800.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAEHWAN OH/Primary Examiner, Art Unit 2816